Citation Nr: 0335483	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-19 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.  

2.  Entitlement to service connection for headaches.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from June 1968 
to April 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  In November 1981, the RO denied service connection for 
headaches.  The veteran did not perfect an appeal to that 
determination, and it became final.  The RO found that no new 
and material evidence had been received to reopen the 
veteran's claim in July 1989.  The veteran was informed of 
the July 1989 denial in August 1989, and he did not timely 
disagree.  

3.  In October 1999, the RO again found that no new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for headaches.  The veteran 
was informed of that decision in a November 1, 1999 letter.  
A letter received at the RO on October 10, 2000 disagreed 
with that determination, and this appeal ensued.   

4.  Subsequent to the July 1989 decision evidence received by 
the RO is so significant that it must be considered to fairly 
decide the merits of the veteran's claim for entitlement to 
service connection for headaches.  

5.  The veteran has headaches related to his military 
service.  


CONCLUSIONS OF LAW

1.  The July 1989 rating decision which found that no new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for headaches is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).  

2.  Evidence received since the July 1989 rating decision is 
new and material, and the veteran's claim for service 
connection for headaches is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2003).  

3.  Headaches were aggravated by the veteran's military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2001).  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  See 66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In the present case, the Board finds that VA's duty to notify 
and duty to assist have been fulfilled under the applicable 
statute and regulations.  In addition, in view of the 
favorable determination below, the Board finds the need for 
further development under VCAA is not necessary.  

Although the RO addressed the issue in this case as 
entitlement to service connection for headaches, the Board, 
in the first instance, must rule on the matter of reopening a 
claim.  The Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  
Thus, it must first be determined whether the veteran has 
submitted new and material evidence since the most recent 
adverse final decision.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 2002).  If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  Once a RO decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  See 38 U.S.C.A. 
§ 5108.  If new and material evidence is presented or secured 
with regard to a claim that was disallowed, the VA Secretary 
must reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.102, 3.156, 20.1105.

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  A November 1981 rating action denied 
entitlement to service connection for headaches.  The veteran 
was notified of that determination that same month.  He 
disagreed with that determination in December 1981 and a 
statement of the case was issued in January 1982.  The 
veteran did not timely perfect his appeal and the decision 
became final.  In July 1989, the RO found that no new and 
material evidence had been received to reopen the veteran's 
claim, and so informed him in August 1989.  The veteran did 
not timely submit a notice of disagreement to that 
determination, and it became final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103.  In November 
1998, the veteran sought to reopen his claim, and this appeal 
ensued.  Consequently, the evidence that must be considered 
in determining whether there is a basis for reopening this 
claim is that evidence added to the record since the July 
1989 rating decision, the last disposition in which the 
veteran's claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), using a three-step 
analysis.  The first step requires that the evidence be 
"new" and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
second step requires determining whether the newly presented 
evidence "bears directly and substantially upon the matter 
under consideration." The final step in the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Standard Definition," 55 Fed. Reg. At 
52274 (1990)).  The credibility of the new evidence is to be 
presumed for the purpose of determining whether new and 
material evidence has been submitted to reopen a claim.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all of 
the tests are satisfied, the claim must be reopened.

The evidence that was of record at the time of the July 1989 
rating action included service medical records, VA medical 
records, VA examination reports, and private medical records.  
These records showed treatment for complaints of headaches in 
service and thereafter.  Prior to the July 1989 decision, the 
RO in 1981 found that there was no showing of aggravation of 
the veteran's headaches which pre-existed service.  In July 
1989, the RO found that no new and material evidence had been 
received after the veteran submitted research articles on the 
effects of carbon tetrachloride exposure, which he claimed 
caused his headaches in service.  A VA examination report 
dated in March 1989 included an opinion by the examiner that 
the relationship of the headaches to previous exposure to 
carbon tetrachloride was unclear. 

Evidence received since the July 1989 rating action also 
includes a report of VA medical records as well as a VA 
examination report of September 1999 which included an 
opinion that the veteran had vascular and muscle contraction 
headaches and rebound and caffeine-abuse headaches.  It also 
included a December 2000 VA examination in which a VA 
examiner reported that the veteran had migraine-type 
headaches of severe nature with sensitivity to environmental 
toxins.  It was stated that there was some indication in the 
record that the veteran had mild but untreated headaches 
prior to military service and that these were aggravated by 
the stressors and environmental toxins during military 
service.  It was stated that these have continued 
progressively until the present time.  

In interpreting 38 C.F.R. § 3.156(a), The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has stated that it was not 
clear to what extent this regulation "addresses the final 
ratings decision rather than emphasizes the importance of 
ensuring that the evidentiary record is complete before a 
ratings decision is made."  The Court has further elaborated 
that, although not every piece of new evidence is material, 
"some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability."  Hodge at 1363.  

The Board finds that this VA examiner's December 2000 opinion 
relating the veteran's headaches to service is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  Thus, the Board concludes that new and material 
evidence has been submitted in support of the appellant's 
attempt to reopen his claim seeking service connection for 
headaches.  

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

As noted above, the service medical records show treatment 
for complaints of headaches, with a history of treatment for 
headaches prior to service.  Treatment has continued 
thereafter.  There is also of record, opinions concerning the 
etiology of the veteran's headaches.  While one examiner in 
September 1999 has reported that the veteran's headaches are 
due to muscle contraction and caffeine abuse, another has 
reported in December 2000 that the veteran's pre-existing 
headaches were aggravated during military service.  Further, 
on VA examination in March 2001, the examiner reported that 
the veteran's headaches were not permanently aggravated by 
his military service.  It was noted that the veteran's 
headaches had exacerbated several years prior when he injured 
his back while working for the railroad.  

The Board finds that there are conflicting medical opinions 
regarding the etiology of the veteran's headaches.  Thus, the 
evidence is in equipoise.  When, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, such as is in this case, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Having reviewed the evidence in this case, 
the Board concludes that the facts presented in the record 
warrant the application of the reasonable doubt doctrine.  
Therefore, resolving every reasonable doubt in favor of the 
veteran, the Board finds that service connection is 
warranted.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for headaches is reopened.  

Service connection for headaches is granted.  




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



